DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 14/886217 filed 10/19/2015.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/22/2019, 12/9/2019, 1/6/2020 


Claim Rejections
Claim Rejections - Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, 10, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,498,807. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader. Examiner maps instant Claim 18 (the most limited claim) to Claim 17 of the patent below. Claims 1 and 10 are similar scopes with changes only for statutory category
Instant Claim 18
Claim 17 of 10,498,807
Notes
18. One or more non-transitory computer-





based on receiving a logon request from a first user device associated with the first tenant: assign a first server from the catalog of unassigned servers to the first tenant, wherein assigning the first server to the first tenant causes access to the first server to be limited to user devices associated with the first tenant until the first server is reimaged by the broker server; remove the first server from the catalog of unassigned servers; and broker a first connection between the first user device associated with the first tenant and the first server;
receive a logon request from a first user device associated with the first tenant; in response to receiving the logon request from the first user device associated with the first tenant: assign a first server from the plurality of unassigned multi-session host servers maintained in the single idle pool to the first tenant, wherein assigning the first server to the first tenant causes access to the first server to be limited to only user devices associated with the first tenant until the first server is reimaged by the broker server; remove the first server from the single idle pool; remove the first server from the catalog of 

based on receiving a logon request from a second user device associated with the second tenant, wherein the first tenant and the second tenant are located in two different time zones, and a server capacity need of the first tenant and a server capacity need of the second tenant alternate during a single twenty-four hour cycle:
receive a logon request from a second user device associated with the second tenant, wherein the first tenant and the second tenant are located in two different time zones, and a server capacity need of the first tenant and a server capacity need of the second tenant alternate during a single twenty-four hour cycle;
Same time zone and alternating capacity limitations
assign, based at least in part on the first tenant and the second tenant being located in two different time zones and the server capacity need of the first tenant and a server capacity need of the second tenant alternating during a single twenty-four hour cycle, a second server from the catalog of unassigned servers to the second tenant, wherein assigning the second server to the second tenant causes access to the second server to be limited to user devices associated with the second tenant until the second server is reimaged by the broker server; remove the second server from the catalog of unassigned servers; and broker a second connection between the second user device associated with the second tenant and the second server.
and in response to receiving the logon request from the second user device associated with the second tenant: assign, based at least in part on the first tenant and the second tenant being located in two different time zones and the server capacity need of the first tenant and the server capacity need of the second tenant alternating during a single twenty-four hour cycle, a second server from the plurality of unassigned multi-session host servers maintained in the single idle pool to the second tenant, wherein assigning the second server to the second tenant causes access to the second server to be limited to only user devices associated with 





Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US Pub. 2010/0293269) in view of Govindankutty (US Pub. 2015/0288727) and further in view of Bello (US Pub. 2014/0222889).
With respect to Claim 1, Wilson teaches a method, comprising: creating, by a broker server associated with a cloud service provider, a catalog (paras. 18, 21, 32, 35; Resource management network/device may provision/de-provision resources. Inventory management network/device may keep inventory of resources. Assignment of remote computing power is a cloud service. See also Fig. 5; “Computing as a Service Customer Portal”. See also Govindankutty, para. 2; cloud-based services.)
of unassigned servers identifying a plurality of unassigned multi-session host servers (paras. 12, 21, 35; system may provision/deprovision resources, and inventory management tracks resources including resources tagged as “available” rather than “provisioned.” Paras. 24-25; system creates virtual machines using a hypervisor, which suggests a multi-session. See also Govindankutty, para. 25; single physical device hosts multiple virtual machines, which is an explicit multi-session host.) 
assignable by the broker server to at least a first tenant or a second tenant of the cloud service provider, (paras. 17-18, 24; user requests allocation of resources such as a virtual machine. Paras. 18, 28, 35; resources may be provisioned to particular users or may be unassigned (available). Para. 56; a user may provision resources and manage resources provisioned to him, which suggests multiple users. See also Fig. 8A, para. 59; customer ID which identifies who the farm is currently assigned to.)
wherein a number of the plurality of unassigned multi-session host servers is less than a sum of a number of a first plurality of requested multi-session host servers received from the first tenant and a number of a second plurality of requested multi-session host servers received from the second tenant; (Paras. 18, 21, 28, 35; resources may be provisioned to particular users, de-provisioned, or may be unassigned (available) based on requests from users. This suggests that a single machine can satisfy multiple requests for device because it can be provisioned, de-provisioned, and then provisioned again. i.e. Provisioning and De-provisioning is “rental” or “lease” and one of skill would understand that renting or leasing a machine would allow it to be used to satisfy two requests.)
based on receiving, by the broker server associated with the cloud service provider, a logon request from a first user device associated with the first tenant: (para. 16, 46; managing user accounts and authorization, authentication and accounting server, which suggests a logon. para. 50; User requests virtual machine. Fig. 8A, para. 59; customer ID which identifies who the farm is currently assigned to. See also para. 52; “get password.” Thus the system has a means of separating users, and the password functionality suggests a logon. See also Govindankutty, para. 24-26; login to DaaS.)
assigning, by the broker server associated with the cloud service provider, a first server from the catalog of unassigned servers to the first tenant, wherein assigning the first server to the first tenant causes access to the first server to be limited to user devices associated with the first tenant; (Paras. 18, 21, 28, 35; resources may be provisioned to particular users, de-provisioned, or may be unassigned (available) based on requests from users. para. 25, 77, 82; System may reconfigure server such as changing operating system or removing virtual machines. Para. 56; a user may provision resources and manage resources provisioned to him. See also para. 68; farm template.)
removing, by the broker server associated with the cloud service provider, the first server from the catalog of unassigned servers; (paras. 12, 21, 35; system may provision/deprovision resources, and inventory management tracks resources including resources tagged as “available” rather than “provisioned.”)
(para. 16, 46; managing user accounts and authorization, authentication and accounting server, which suggests a logon. para. 50; User requests virtual machine. Fig. 8A, para. 59; customer ID which identifies who the farm is currently assigned to. See also para. 52; “get password.” Thus the system has a means of separating users, and the password functionality suggests a logon. See also Govindankutty, para. 24-26; login to DaaS.)
assigning, by the broker server associated with the cloud service provider, and based at least in part on the first tenant and the second tenant being located in two different time zones and the server capacity need of the first tenant and a server capacity need of the second tenant alternating during a single twenty-four hour cycle, a second server from the catalog of unassigned servers to the second tenant, wherein assigning the second server to the second tenant causes access to the second server to be limited to user devices associated with the second tenant; (The different time zones and capacity needs will be taught later. Paras. 18, 21, 28, 35; resources may be provisioned to particular users, de-provisioned, or may be unassigned (available) based on requests from users. para. 25, 77, 82; System may reconfigure server such as changing operating system or removing virtual machines. Para. 56; a user may provision resources and manage resources provisioned to him. See also para. 68; farm template.)
removing, by the broker server associated with the cloud service provider, the identification of the second server from the catalog of unassigned servers; (paras. 12, 21, 35; system may provision/deprovision resources, and inventory management tracks resources including resources tagged as “available” rather than “provisioned.”)

Govindankutty, however, does teach and brokering, by the broker server associated with the cloud service provider, a first connection between the first user device associated with the first tenant and the first server; (para. 27; system brokers a connection between client and server)
and brokering, by the broker server associated with the cloud service provider, a second connection between the second user device associated with the second tenant and the second server. (para. 27; system brokers a connection between client and server) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the method of Wilson with the brokered connection so that the user could access the resources of the networked device.
But modified Wilson does not explicitly teach tenants in different time zones.
Bello, however, does teach wherein the first tenant and the second tenant are located in two different time zones, (paras. 36-37; same virtual machine that serves customers in North America may make its resources available to an Asian time zone that does not overlap with the North American time zone.)
and a server capacity need of the first tenant and a server capacity need of the second tenant alternate during a single twenty-four hour cycle: (paras. 23-24, 33-34; virtual machines may request additional resources when they are overwhelmed and other machines may share resources when they are not needed. paras. 36-37; Because business day in North America does not overlap with business day in Asia, the resources may be shifted between the two.)


With respect to Claim 3, modified Wilson teaches the method of claim 1, and Govindankutty also teaches wherein each unassigned multi-session host server is a virtual machine that is configured to provide one or more remote desktop services (RDS) to one or more user devices associated with a tenant of the cloud service provider. (para. 2; Desktop as a service, which is a remote desktop service. Examiner notes that Applicant also already admits the previous existence of multitenant RDS servers, see Spec, paras. 2; RDS sessions to one or more users simultaneously, and 3; single server can host multiple tenants. It would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to combine the method of Wilson with the multiuser RDS sessions in order to fulfill a corporation’s technology needs.) 
The same motivation to combine as the independent claim applies here.

With respect to Claim 4, modified Wilson teaches the method of claim 1, and Wilson also teaches wherein the plurality of unassigned multi-session host servers are hosted in a cloud service. (paras. 18, 21, 32, 35; Resource management network/device may provision/de-provision resources. Inventory management network/device may keep inventory of resources. Assignment of remote computing power is a cloud service. See also Fig. 5; “Computing as a Service Customer Portal”. See also Govindankutty, para. 2; cloud-based services.)


Claims 2, 6-12, and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilson (US Pub. 2010/0293269) in view of Govindankutty (US Pub. 2015/0288727) in view of Bello (US Pub. 2014/0222889), and further in view of Doering (Pub. WO 2014/039918 A1).
With respect to Claim 2, modified Wilson teaches the method of claim 1, but does not explicitly teach initializing with a common image. 
Doering, however, does teach wherein the plurality of unassigned multi-session host servers are initialized by the broker server associated with the cloud service provider using a common image. (para. 147, 156; system can create PODs, then assign them. Pods are pre-provisioned and then customized based on the particular customer request)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the method of modified Wilson with the initializing using a common image in order to have a baseline configuration from which specialized configurations can be made.

With respect to Claim 6, modified Wilson teaches the method of claim 1, and Wilson also teaches comprising: based on receiving, by the broker server, a logon request (para. 16, 46; managing user accounts and authorization, authentication and accounting server, which suggests a logon. para. 50; User requests virtual machine. Fig. 8A, para. 59; customer ID which identifies who the farm is currently assigned to. See also para. 52; “get password.” Thus the system has a means of separating users, and the password functionality suggests a logon. See also Govindankutty, para. 24-26; login to DaaS.)
assigning, by the broker server associated with the cloud service provider, a third server from the catalog of unassigned servers to the first tenant, wherein assigning the third server to the first tenant causes access to the third server to be limited to user devices associated with the first tenant; (Paras. 18, 21, 28, 35; resources may be provisioned to particular users, de-provisioned, or may be unassigned (available) based on requests from users. para. 25, 77, 82; System may reconfigure server such as changing operating system or removing virtual machines. Para. 56; a user may provision resources and manage resources provisioned to him. See also para. 68; farm template.)
removing, by the broker server associated with the cloud service provider, the third server from the catalog of unassigned servers; (paras. 12, 21, 35; system may provision/deprovision resources, and inventory management tracks resources including resources tagged as “available” rather than “provisioned.”)
And Bello also teaches determining, by the broker server associated with the cloud service provider, a free capacity of the first server; (para. 15, 18-21, 23; System monitors the amount of utilized versus free capacity of a virtual machine. See also Wilson, paras. 65, 72; system checks whether there is sufficient capacity for fulfilling a request. It would have been obvious to one of ordinary skill prior to the effective filing date to apply the monitoring technique in Bello to physical servers to ensure that they tasked their resources efficiently, see Bello, paras. 17-18.)
determining, by the broker server associated with the cloud service provider, whether the free capacity of the first server is less than a predetermined threshold capacity; based on determining that the free capacity of the first server is less than the predetermined threshold capacity: (para. 15, 18-21, 23; System monitors the amount of utilized versus free capacity of a virtual machine. Paras. 20-21, 33-37; system determines that there are not enough resources and seeks more.)
The same motivation to combine as the independent claim applies here.
And Govindankutty also teaches and brokering, by the broker server associated with the cloud service provider, a third connection between the second user device associated with the first tenant and the third server. (para. 27; system brokers a connection between client and server) 
The same motivation to combine as the independent claim applies here.
But modified Wilson does not explicitly teach second users associated with the first tenant.
Doering, however, does teach from a second user device associated with the first tenant: (paras. 56, 76-79; a customer can be a tenant and can have multiple identities, such as for divisions within a company. Identity management modules controls access management and authorization services.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the method of modified Wilson with the second user associated with the first 

With respect to Claim 7, modified Wilson teaches the method of claim 1, and Wilson also teaches comprising: based on receiving a logon request (para. 16, 46; managing user accounts and authorization, authentication and accounting server, which suggests a logon. para. 50; User requests virtual machine. Fig. 8A, para. 59; customer ID which identifies who the farm is currently assigned to. See also para. 52; “get password.” Thus the system has a means of separating users, and the password functionality suggests a logon. See also Govindankutty, para. 24-26; login to DaaS.)
determining, by the broker server associated with the cloud service provider, one or more servers assigned to the first tenant; (paras. 12, 21, 35; system may provision/deprovision resources, and inventory management tracks resources including resources tagged as “available” rather than “provisioned.” Fig. 8A, para. 59; customer ID which identifies who the farm is currently assigned to.)
And Bello also teaches determining, by the broker server associated with the cloud service provider, a free capacity for each server of the one or more servers assigned to the first tenant; (para. 15, 18-21, 23; System monitors the amount of utilized versus free capacity of a virtual machine. See also Wilson, paras. 65, 72; system checks whether there is sufficient capacity for fulfilling a request. It would have been obvious to one of ordinary skill prior to the effective filing date to apply the monitoring technique in Bello to physical servers to ensure that they tasked their resources efficiently, see Bello, paras. 17-18.)
determining, by the broker server associated with the cloud service provider, one assigned server of the one or more servers assigned to the first tenant with a largest free capacity; (para. 15, 18-21, 23; System monitors the amount of utilized versus free capacity of a virtual machine. Paras. 23-26, 33-37; system determines that there are more than enough resources and can handle more tasks. It would have been obvious to one of ordinary skill prior to the effective filing date to assign to the largest free capacity because that is the device that can handle the most additional work without becoming overtasked.)
The same motivation to combine as the independent claim applies here.
And Govindankutty also teaches and brokering, by the broker server associated with the cloud service provider, a third connection between the second user device associated with the first tenant and the determined assigned server of the one or more servers assigned to the first tenant with the largest free capacity. (para. 27; system brokers a connection between client and server) 
The same motivation to combine as the independent claim applies here.
But modified Wilson does not explicitly teach second users associated with the first tenant.
Doering, however, does teach from a second user device associated with the first tenant: (paras. 56, 76-79; a customer can be a tenant and can have multiple identities, such as for divisions within a company. Identity management modules controls access management and authorization services.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the method of modified Wilson with the second user associated with the first tenant to allow enterprises and companies to have multiple users make use of the cloud services simultaneously.

With respect to Claim 8, modified Wilson teaches the method of claim 1, and Wilson also teaches comprising: based on receiving, by the broker server associated with the cloud service provider, a logoff request from a user device logged in to a particular server, logging, by the broker server associated with the cloud service provider, the user device out of the particular server; and determining, by the broker server associated with the cloud service provider, whether there are no user devices logged into the particular server; (para. 16, 46; managing user accounts and authorization, authentication and accounting server, which suggests a logon/logoff. See also Govindankutty, para. 24-26; login to DaaS.) 
and adding, by the broker server associated with the cloud service provider, the particular server to the catalog of unassigned servers and the single idle pool, wherein returning the particular server to the catalog of unassigned servers and the single idle pool causes the particular server to become assignable to at least the first tenant and the second tenant. (paras. 12, 21, 35; system may provision/deprovision resources, and inventory management tracks resources including resources tagged as “available” rather than “provisioned.” paras. 18, 21, 28, 35; resources may be provisioned to particular users, de-provisioned, or may be unassigned (available) based on requests from users.)
But modified Wilson does not explicitly teach reimaging.
Doering, however, does teach based on determining that there are no user devices logged into the particular server: reimaging, by the broker server associated with the cloud service provider, the particular server; (para. 147, 156; system can create PODs, then assign them. Pods are pre-provisioned which is a reimaging.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the method of modified Wilson with the reimaging in order to have a baseline configuration from which specialized configurations can be made.

With respect to Claim 9, modified Wilson teaches the method of claim 1, but does not explicitly teach reimaging. 
Doering, however, does teach wherein the first server is reassignable to the second tenant after being reimaged by the broker server associated with the cloud service provider, and wherein the second server is reassignable to the first tenant after being reimaged by the broker server associated with the cloud service provider. (para. 147, 156; system can create PODs, then assign them. Pods are pre-provisioned which is a reimaging. See also Wilson paras. 12, 21, 35; system may provision/deprovision resources, and inventory management tracks resources including resources tagged as “available” rather than “provisioned.” paras. 18, 21, 28, 35; resources may be provisioned to particular users, de-provisioned, or may be unassigned (available) based on requests from users.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the method of modified Wilson with the reimaging in order to have a baseline configuration from which specialized configurations can be made.

With respect to Claim 10, it is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying. Further, Wilson teaches a broker server, comprising: at least one processor; (Fig. 2, para. 39; processor)
and at least one memory storing instructions that, when executed by the at least one processor, cause the broker server of a cloud service provider to: (Fig. 2, para. 39; memory and storage unit)

With respect to Claim 11, it is substantially similar to Claim 9 as modified by Claim 2 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 12, it is substantially similar to Claim 9 as modified by Claim 4 and is rejected in the same manner, the same art and reasoning applying.



With respect to Claim 15, it is substantially similar to Claim 9 as modified by Claim 7 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 16, it is substantially similar to Claim 9 as modified by Claim 8 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 17, it is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 18, it is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying. Further, Govindankutty teaches one or more non-transitory computer-readable media storing instructions that, when executed by a broker server comprising at least one processor and at least one memory, cause the broker server to: (para. 63; non transitory medium. Para. 62; processor. para. 63; memory)
The same motivation to combine as the Claim 1 applies here.

With respect to Claim 19, it is substantially similar to Claim 9 as modified by Claim 2 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 20, it is substantially similar to Claim 9 as modified by Claim 4 and is rejected in the same manner, the same art and reasoning applying.


Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wilson (US Pub. 2010/0293269) in view of Govindankutty (US Pub. 2015/0288727) in view of Bello (US Pub. 2014/0222889), and further in view of Brandwine (US Pub. 2011/0173637).
With respect to Claim 5, modified Wilson teaches the method of claim 1, but does not explicitly teach random assignment.
Brandwine, however, does teach wherein assigning the first server to the first tenant comprises randomly selecting the first server from the catalog of unassigned servers. (para. 37; random node selection)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the method of modified Wilson with the random selection in order to select a server without expending too many resources.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wilson (US Pub. 2010/0293269) in view of Govindankutty (US Pub. 2015/0288727) in view of Bello (US Pub. 2014/0222889), in view of Doering (Pub. WO 2014/039918 A1) and further in view of Brandwine (US Pub. 2011/0173637).
With respect to Claim 13, modified Wilson teaches the broker server of claim 10, but does not explicitly teach random assignment.
Brandwine, however, does teach wherein assigning the first server from the catalog of unassigned servers to the first tenant comprises randomly selecting the first server from the catalog of unassigned servers. (para. 37; random node selection)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the server of modified Wilson with the random selection in order to select a server without expending too many resources.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449